DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant’s Arguments/Remarks”, filed 04/27/2022, with respect to the Rejections under U.S.C. 112(d) and has been fully considered and are persuasive. The Rejections under U.S.C. 101, specifically the argument that the device provides a patent-eligible improvement, has been fully considered and is persuasive. The Rejections under U.S.C. 112(d) and U.S.C. 101 have been withdrawn. 
Applicant’s arguments, see “Applicant Argument/Remarks”, filed 04/27/2022, with respect to the rejection(s) of claim(s) under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under U.S.C. 103 in view of Babaeizadeh and Penders.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-14, 16-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20130324873 awarded to Babaeizadeh et al, hereinafter Babaeizadeh, in view of U.S. 20150265217 awarded to Penders et al, hereinafter Penders.
Regarding Claims 1, 8, and 16, Babaeizadeh teaches a device for evaluating measured carbon dioxide (CO2) content in an exhaled breath (abstract), a user interface (Para. 0011) comprising: an input configured to receive the measured CO2 content (Para. 0001); a processor configured to: generate a measurement based on the measured CO2 content (Para. 0001); determine that the measured CO2 content comprises artifacts (Para. 0009); and in response to determining that the measured CO2 content comprises artifacts, determine a likelihood that the measurement is unreliable (Fig. 8, Para. 0052 states that CPR is detected using an algorithm that recognizes CPR artifacts, Para. 0053 discusses that when CPR is detected, it is indicated on the display, thereby indicating that the waveform is unreliable/contains artifacts, and as BRI of likelihood (i.e. probability) includes 100%, i.e. guarantee, this meets the claim language). Babaeizadeh does not teach wherein the device displays, on the user interface, a portion of the measurement indicative of artifacts in a first color and a portion of the measurement devoid of artifacts in a second color. 
However, in the art of artifact detection, Penders teaches determining a confidence of a measured signal, and using various colors to differentiate between intervals with varying levels of confidence based on thresholds (Para. 0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaeizadeh by Penders, i.e. by using the color system of Penders in the device of Babaeizadeh, for the predictable purpose of using a known technique to improve similar devices in the same way (i.e. improving the displaying of confidence information).

Regarding Claim 2, Babaeizadeh in view of Penders makes obvious the device of Claim 1, wherein the processor is further configured to determine a characteristic of the artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 5, Babaeizadeh in view of Penders makes obvious the device of Claim 1, wherein the measurement comprises an end tidal CO2 value or a respiratory rate (Para. 0024).

Regarding Claim 6, Babaeizadeh in view of Penders makes obvious the device of Claim 1, wherein the device is a post-event review device (Para. 0010) or defibrillator monitor (Para. 0002). 

Regarding Claim 7, Babaeizadeh in view of Penders makes obvious the device of Claim 1, wherein the processor is a multi-core or a multi-unit processor (Para. 0028, preprocessor 24 and processor 22).

Regarding Claim 9, Babaeizadeh in view of Penders makes obvious the device of Claim 8, wherein the processor is further configured to determine a characteristic of the chest compression induced artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 10, Babaeizadeh in view of Penders makes obvious the device of Claim 9, wherein the characteristic comprises a magnitude of a chest compression induced oscillation in the chest compression induced artifacts (Para. 0044, Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 11, Babaeizadeh in view of Penders makes obvious the device of Claim 9, wherein the processor is further configured to determine a respiratory/ventilation cycle and the characteristic comprises a proportion of the respiratory/ventilation cycle in which the chest compression induced artifacts occurred (Fig. 4, Paras. 0044-0045).

Regarding Claim 12, Babaeizadeh in view of Penders makes obvious the device of Claim 9, wherein the characteristic comprises a proportion of a total interval in which the chest compression induced artifacts are present (Para. 0045 defines that the artifacts are CPR related, and Fig. 4 shows the interval and artifacts that determine the interval is CPR related).

Regarding Claim 13, Babaeizadeh in view of Penders makes obvious the device of Claim 12, wherein the processor is configured to determine that the measured CO2 content comprises the chest compression induced artifacts by determining that a magnitude of the chest compression induced artifacts in the total interval is equal to or greater than a threshold (Para. 0044).

Regarding Claim 14, Babaeizadeh in view of Penders makes obvious the device of Claim 8, wherein the device is a post-event review device (Para. 0010) or defibrillator monitor (Para. 0002). 

Regarding Claim 17, Babaeizadeh teaches the method of Claim 16, further comprising: generating a measurement based on the measured CO2 content, and indicating a likelihood that the measurement is unreliable when the measured CO2 content includes artifacts (Paras. 0001 and 0009). 

Regarding Claim 18, Babaeizadeh teaches the method of Claim 17, wherein the measurement comprises an end tidal CO2 value or a respiratory rate (Para. 0024).

Regarding Claim 19, Babaeizadeh teaches the method of Claim 17, further comprising concurrently displaying, on a display, the measurement and the likelihood the measurement is unreliable (Para. 0045, states the steps performed in Para. 0053 are outputted, Para. 0035 describes the output as a display). 

Regarding Claim 20, Babaeizadeh teaches the method of Claim 16, wherein the processor is further configured to determine a characteristic of the artifacts and the user interface is configured to indicate the characteristic (Para. 0045 defines that the artifacts are CPR related, and displays it).

Regarding Claim 21, Babaeizadeh teaches the device of Claim 1, wherein the processor is configured to: determine the likelihood that the measurement is unreliable by comparing a magnitude of the artifacts to a threshold (Para. 0044).

Regarding Claim 23, Babaeizadeh in view of Penders makes obvious the device of Claim 1, further comprising a CO2 sensor configured to measure the CO2 content (Para. 0013). 

Regarding Claim 25, Babaeizadeh in view of Penders makes obvious the device of Claim 1, wherein the processor is further configured to: disable an end-tidal CO2 alarm in response to determining the likelihood that the measurement is unreliable (Para. 0013 discusses raising an alarm/alert in response to an issue with the CO2, it is the Examiner’s position that it is inherent that the alarm/alert will stop once the issue is no longer detected). 

Claims 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20130324873 awarded to Babaeizadeh et al, hereinafter Babaeizadeh, in view of U.S. 20150265217 awarded to Penders et al, hereinafter Penders, further in view of U.S. Patent Publication 20130289364 awarded to Colman et al, hereinafter Colman.
Regarding Claims 22 and 24, Babaeizadeh in view of Penders makes obvious the device of Claim 21, wherein the processor is further configured to: determine that the artifacts comprise chest compression induced artifacts; and in response to determining that the artifacts comprise chest compression inducted artifacts, determine a magnitude of the chest compression inducted artifacts (Para. 0044). Babaeizadeh does not teach wherein the user interface is further configured to indicate the magnitude of the chest compression induced artifacts. 
However, in the art of respiratory monitoring, Colman teaches displaying an ETCO2 value and highlighting abnormal areas on the display (Para. 0142, “For example, element 313 may include a graph display of the trend of the EtCO.sub.2 parameter value over a selected time period. According to some embodiments, regions of each individual trend may be shaded, so that the deviations from "normal" regions of the trend are easily distinguished. In addition, or alternatively, the graph may change in color (for example to yellow and/or red) for those regions that are out of the normal region”). Babaeizadeh also teaches identifying abnormal areas based on a variety of criteria (Para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Babaeizadeh by Colman, i.e. to display Babaeizadeh’s waveform and highlight abnormal area as in Colman, for the predictable purpose of using a known technique to improve similar devices or methods in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792